Judgment and order affirmed, with costs. All concur, Harris, J., because this *1022complaint is construed to be solely on the bond. (The judgment dismisses the complaint in an action under an undertaking to recover the value of a quantity of surplus marketing administration food stamps in the possession of defendant Jeaeoek, for which he failed to account and pay over to plaintiff. The order grants defendants’ motions to dismiss.) Present — Cunningham, P. J., Taylor, Dowling, Harris and McCurn, JJ.